Name: Council Regulation (EC) No 1540/95 of 29 June 1995 fixing the basic price, and the seasonal adjustments to the basic price, for sheepmeat for the 1996 marketing year
 Type: Regulation
 Subject Matter: marketing;  animal product;  prices
 Date Published: nan

 No L 148/20 EN Official Journal of the European Communities 30 . 6 . 95 COUNCIL REGULATION (EC ) No 1540/95 of 29 June 1995 fixing the basic price, and the seasonal adjustments to the basic price, for sheepmeat for the 1996 marketing year THE COUNCIL OF THE EUROPEAN UNION, year being fixed at the level laid down in this Regulation; Whereas the weekly seasonally adjusted amounts applicable to the basic price should be fixed in the light of experience gained during the 1991 , 1992, 1993 and 1994 marketing years concerning private storage, Having regard to the Treaty establishing the European Community , Having regard to Council Regulation (EEC ) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), and in particular Article 3 ( 1 ) and (2 ) thereof, Having regard to the proposal from the Commission ( 2 ), Having regard to the opinion of the European Parliament ( 3 ), Having regard to the opinion of the Economic and Social Committee (4 ), Whereas the basic price must be fixed in accordance with the criteria laid down in Article 3 ( 2 ) of Regulation (EEC ) No 3013/89 ; Whereas, when the basic price for sheep carcases is fixed , account should be taken of the objectives of the common agricultural policy; whereas the main objectives of the common agricultural policy are , in particular , to guarantee a fair standard of living for the farming community and to ensure that supplies are available and that they reach consumers at reasonable prices ; whereas these factors result in the price for the 1996 marketing HAS ADOPTED THIS REGULATION: Article 1 For the 1996 marketing year, the basic price for sheepmeat is hereby fixed at ECU 504,07 for 100 kilograms carcase weight. Article 2 The basic price referred to in Article 1 is hereby seasonally adjusted in accordance with the table set out in the Annex to this Regulation . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from the beginning of the 1996 marketing year . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 29 June 1996 . For the Council The President J. BARROT (') OJ No L 289, 7 . 10 . 1989, p . 1 . Regulation as last amended by Regulation (EC) No 3290/94 (OJ No L 349 , 31 . 12 . 1994, p . 105 ). ( 2 ) OJ No C 99, 21 . 4 . 1995 , p. 26 . (  *) OJ No L 151 , 19 . 6 . 1995 . ( 4 ) OJ No C 155, 21 . 6 . 1995 , p. 21 . 30 . 6 . 95 EN Official Journal of the European Communities No L 148/21 ANNEX 1996 MARKETING YEAR (ECU/100 kilograms carcase weight) Week beginning Week Basic price 1 January 1996 1 515,06 8 January 1996 2 518,58 15 January 1996 3 522,67 22 January 1996 4 525,59 29 January 1996 5 528,51 5 February 1996 6 531,42 12 February 1996 7 534,35 19 February 1996 8 537,27 26 February 1996 9 539,61 4 March 1996 10 541,94 11 March 1996 11 543,11 18 March 1996 12 543,11 25 March 1996 13 541,94 1 April 1996 14 540,30 8 April 1996 15 538,09 15 April 1996 16 534,94 22 April 1996 17 532,60 29 April 1996 18 529,09 6 May 1996 19 525,59 13 May 1996 20 520,92 20 May 1996 21 515,08 27 May 1996 22 509,23 3 June 1996 23 502,24 10 June 1996 24 496,39 17 June 1996 25 491,72 24 June 1996 26 487,05 1 July 1996 27 483,55 8 July 1996 28 481,20 15 July 1996 29 480,03 22 July 1996 30 479,45 29 July 1996 31 478,84 5 August 1996 32 478,84 12 August 1996 33 478,84 19 August 1996 34 478,84 26 August 1996 35 478,84 2 September 1996 36 478,84 9 September 1996 37 478,84 16 September 1996 38 478,84 23 September 1996 39 478,87 30 September 1996 40 479,14 7 October 1996 41 479,38 14 October 1996 42 479,74 21 October 1996 43 479,86 28 October 1996 44 480,83 4 November 1996 45 481,80 11 November 1996 46 483,00 18 November 1996 47 484,81 25 November 1996 48 487,23 2 December 1996 49 490,49 9 December 1996 50 494,96 16 December 1996 51 499,06 23 December 1996 52 503,87 30 December 1996 53 511,54